Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
An amendment made to claim 1 represents the Allowable Subject Matter indicated in the Office Action mailed on 04/27/2022 included into the independent claim 1 and, as such, places the Application in condition for Allowance.
ALLOWABLE CLAIMS 
Claims 1 and 3-21 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Choi Se Yeong (KR 20100019181 A), Smart (US 2013/0330285 A1), Eberlein (US 2014/0219701 A1) and Thorpe (US 2014/0234004 A1) fail to teach, suggest or render obvious a sealing member, wherein the fluid product meets the heated gas within the sealing member.
Choi Se Yeong (KR 20100019181 A) discloses most of claimed limitations except for the heater comprising a resistive thermal device.
Smart (US 2013/0330285 A1) remedies this deficiency.
However, Choi is silent about the heat sink.
Eberlein (US 2014/0219701 A1) remedies this deficiency.
Choi, Smart and Eberlein alone or in combination are silent about to the section of housing which contacts the skin having concave portion.
This deficiency is remedied by the reference of Thorpe (US 2014/0234004 A1).
However, none of cited references teach or suggest a sealing member, wherein the fluid product meets the heated gas within the sealing member, wherein this structure is preventing potential temperature drop and provides the heated gas leaving the gas conduit to collect the product leaving the lower channel in a type of venturi effect such that the gas and product are projected through the outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781